              Case 2:20-cv-00328-DCN Document 6 Filed 08/12/20 Page 1 of 5




PETER C. ERBLAND, ISBA #2456
perbland@lclattorneys.com
KATHARINE BRERETON, ISBA #9583
kbrereton@lclattorneys.com
Lake City Law Group PLLC
435 W. Hanley Ave., Suite #101
Coeur d’Alene, ID 83815
T: 208.664.8115
F: 208.664.6338

Christopher W. Cardwell, TSBA #019751 (pro hac vice)
Mary Taylor Gallagher, TSBA #021482 (pro hac vice)
M. Thomas McFarland, TSBA #033432 (pro hac vice)
GULLETT SANFORD ROBINSON & MARTIN, PLLC
150 Third Ave. South, Suite 1700
Nashville, TN 37201
615.244.4994 (Telephone)
615.256.6339 (Facsimile)
ccardwell@gsrm.com
mtgallagher@gsrm.com
tmcfarland@gsrm.com

Attorneys for Plaintiffs

                                   UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF IDAHO

                                                       Case No. 2:20-cv-00328-DCN
NUVASIVE, INC. &
NEXUS SURGICAL INNOVATIONS, INC.                       PLAINTIFFS’ MOTION FOR
                                                       PRELIMINARY INJUNCTION
                     Plaintiffs,

         v.

MATT ROBINS

                     Defendant.


         Through their counsel of record, and pursuant to Federal Rule of Civil Procedure 65,

Plaintiffs, NuVasive, Inc. (“NuVasive”) and neXus Surgical Innovations, Inc. (“neXus” or “neXus

Surgical”) (collectively, “Plaintiffs”), move for a preliminary injunction, and request that the Court


PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 1
815880.1/020200564
              Case 2:20-cv-00328-DCN Document 6 Filed 08/12/20 Page 2 of 5




enjoin Defendant, Matt Robins (“Defendant”), from violating the confidentiality, noncompetition,

and nonsolicitation obligations contained in his Confidential Information, Inventions,

Nonsolicitation and Noncompetition Agreement (the “Agreement”) between himself and neXus,

and to which NuVasive is an express, third-party beneficiary. In support of this motion, Plaintiffs

state:

         1.          NeXus, one of NuVasive’s exclusive sales agents with a sales territory

encompassing all or part of Washington, Montana, Utah, Wyoming, and Idaho, engaged Defendant

in a sales role – first as an entry-level Spine Associate and then as a full Spine Specialist – between

January 7, 2019, and May 31, 2020.

         2.          As a condition of his engagement with neXus, Defendant agreed to and executed

the Agreement, which contains reasonable confidentiality, noncompetition, and nonsolicitation

obligations.

         3.          After abruptly resigning his neXus employment on May 31, 2020, Defendant

immediately assumed a nearly identical role with NuVasive’s direct competitor, Alphatec Spine,

Inc. (“Alphatec”).

         4.          Around the time of his resignation, Defendant communicated to neXus’ owner that

he did not intend to adhere to the contractual obligations he owes to neXus and NuVasive, and that

he intended to immediately solicit the business of his former NuVasive/neXus surgeon-customers

on behalf of Alphatec.

         5.          Consistent with his representations, Defendant’s sales territory on behalf of

Alphatec includes several of his long-time NuVasive/neXus surgeon-customers, and Defendant is

soliciting the business of and supporting surgeries performed by at least one of those surgeon-

customers.


PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 2
815880.1/020200564
              Case 2:20-cv-00328-DCN Document 6 Filed 08/12/20 Page 3 of 5




         6.          If Defendant is not preliminarily enjoined from violating his restrictive covenants,

Plaintiffs will continue to be irreparably harmed, in the form of lost customers, which cannot be

compensated by money damages.

         7.          On the other hand, issuing the requested injunction will not harm Defendant as it

will only preclude him from doing what he is contractually precluded from doing – misusing

Plaintiffs’ confidential and/or proprietary information and improperly competing with Plaintiffs in

his former sales territory.           Indeed, Section 7 of the Agreement contains Defendant’s

acknowledgement that his restrictive covenants are important to Plaintiffs and are necessary to

protect Plaintiffs.

         8.          Granting the requested injunction will further the public’s interest in seeing valid

contractual obligations enforced as written.

         9.          In further support of this motion, Plaintiffs rely upon a contemporaneously-filed

memorandum, the declarations of Derek Mulgrew and John English, the verified allegations in

Plaintiffs’ Complaint (Dkt. 1), and the exhibits attached thereto.

         WHEREFORE, Plaintiffs respectfully requests that this Court:

         a.          grant this motion;

         b.          issue a preliminary injunction which precludes Defendant from violating the

confidentiality, nonsolicit, and noncompetition clauses in his Agreement; and

         c.          grant any other relief that it deems just and proper.




PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 3
815880.1/020200564
            Case 2:20-cv-00328-DCN Document 6 Filed 08/12/20 Page 4 of 5




         DATED this 12th day of August, 2020

                                           LAKE CITY LAW GROUP PLLC



                                           /s/ Katharine B. Brereton
                                           PETER C. ERBLAND
                                           KATHARINE B. BRERETON


                                           GULLETT, SANFORD, ROBINSON & MARTIN, PLLC

                                           Christopher W. Cardwell (pro hac vice)
                                           Mary Taylor Gallagher (pro hac vice)
                                           M. Thomas McFarland (pro hac vice)

                                           Attorneys for Plaintiffs




PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 4
815880.1/020200564
            Case 2:20-cv-00328-DCN Document 6 Filed 08/12/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I CERTIFY that on the 12th day of August, 2020, I filed the foregoing with the Clerk of
the Court electronically through the CM/ECF system, which will send notice of electronic filing
to the registered participants as identified on the NEF. I further certify that the individuals were
served via the methods indicated below:

 Via U.S. Mail, postage prepaid and email:         With courtesy copy via U.S. Mail, postage
                                                   prepaid and email:
 Matt Robins
 809 E. Mullan Avenue                              William M. Symmes
 Coeur d’Alene, Idaho 83814                        Matthew W. Daley
 Mrobins2@gmail.com                                422 West Riverside Avenue, Suite 1100
                                                   Spokane, Washington 99201
                                                   wms@witherspoonkelley.com
                                                   mwd@witherspoonkelley.com



                                              /s/ Katharine B. Brereton
                                              Attorney for Plaintiffs




PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION - 5
815880.1/020200564
